EXHIBIT 10.2

 

FORM OF

 

NONCOMPETE AGREEMENT

 

THIS NONCOMPETE AGREEMENT (this “Agreement”) dated as of July 21, 2005, is
between SCBT Financial Corporation, a South Carolina corporation (the
“Company”), and Thomas Bouchette (the “Restricted Party”).

 

WHEREAS, pursuant to the Agreement and Plan of Merger dated July 21, 2005 (the
“Merger Agreement”), between Sun Bancshares, Inc. (“Sun”), a South Carolina bank
holding company, and the Company, the Company has agreed to acquire all the
issued and outstanding capital stock of Sun (the “Merger”) pursuant to the terms
and conditions of the Merger Agreement.

 

WHEREAS, Restricted Party is presently the Chief Executive Officer of Sun, and
the Company and the Restricted Party have agreed that upon the consummation of
the Merger, Restricted Party shall become an employee of the Company.

 

WHEREAS, one of the conditions to the Company’s obligation to consummate the
acquisition is that Restricted Party enters into a noncompete agreement with the
Company to restrict the Restricted Party during his employment with Company and
for a period of one year thereafter.

 

WHEREAS, in order to induce the Company to consummate the Merger Agreement, and
in consideration of the sum of $103,000, the undersigned is entering into this
Agreement with the Company in order to preserve for the benefit of the Company
the valuable rights that are being acquired by the Company pursuant to the
Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration the receipt, mutuality and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Nonrecruitment and Nonsolicitation Covenants.

 

(a)           Nonrecruitment of Employees.  Restricted Party hereby agrees that,
during his employment with the Company and for a period of one year after his
resignation or removal or otherwise ceasing to be an employee of the Company,
except as required by law, Restricted Party shall not, without the prior written
consent of the Company’s Chief Executive Officer, which consent may be withheld
at the sole discretion of the Company’s Chief Executive Officer, directly or
indirectly solicit or recruit for employment or encourage to leave employment
with Company, any of Company’s Affiliates on his own behalf or on behalf of any
other Person other than Company or any of Company’s Affiliates, any employee of
Company, or any of Company’s Affiliates with whom Restricted Party worked during
Restricted Party’s services as an employee of Sun, any of Sun’s Affiliates, and
who performed services for Sun, Company or any of their Affiliates’ customers
and who has not thereafter ceased to be employed by Sun, Company or any of their
Affiliates for a period of not less than one year.

 

(b)           Nonsolicitation of Customers.  Restricted Party hereby agrees
that, during his employment with the Company and for a period of one year after
his resignation or removal or otherwise ceasing to be an employee of the
Company, except as required by law, Restricted Party shall not, without the
prior written consent of the Company’s Chief Executive Officer, which consent
may be withheld at

 

--------------------------------------------------------------------------------


 

the sole discretion of Company’s Chief Executive Officer, directly or
indirectly, on behalf of himself or of anyone other than Company or any
Affiliate, solicit or attempt to solicit for the purpose of providing any
Business Activities (as defined in Section 1(c)) to any customer of Sun, Company
or any of their Affiliates whom Restricted Party actively solicited or with whom
Restricted Party worked, or otherwise had material contact, in the course of
Restricted Party’s service as a employee of Sun or the Company.

 

(c)           Noncompetition.  Restricted Party hereby agrees that, during his
employment with the Company and for a period of one year after his resignation
or removal or otherwise ceasing to be an employee of the Company, except as
required by law, Restricted Party shall not, without the prior written consent
of Company’s Chief Executive Officer, which consent may be withheld at the sole
discretion of Company’s Chief Executive Officer, engage or participate in, or
prepare or apply to commence, any Business Activities with, for or on behalf of
any new financial institution as a director, consultant, officer, employee,
agent or shareholder of, or on behalf of any other Person, business or
enterprise that competes with Company or any of Company’s Affiliate with respect
to Business Activities.  For purposes of this Section 1(c), “Business
Activities” shall be any business activities conducted by Company, Sun or any of
their Affiliates, which consist of commercial or consumer loans and extensions
of credit, letters of credit, commercial and consumer deposits and deposit
accounts, securities repurchase agreements and sweep accounts, cash management
services, money transfer and bill payment services, internet or electronic
banking, automated teller machines, IRA and retirement accounts, mortgage loans,
and home equity lines of credit.  Nothing in this Section 1(c) shall prohibit
Restricted Party from acquiring or holding, for investment purposes only, less
than 5% of the outstanding securities of any corporation which may compete
directly or indirectly with Sun, Company or any of their Affiliates or preclude
Restricted Party from continuing any Business Activities conducted as of the
date hereof.

 

(d)           Geographic Scope.  The restrictions on competition set forth in
Section 1 shall only apply to Horry County and Georgetown County, South
Carolina, defined for the purposes of this Agreement as the “Restricted Area.” 
However, the restrictions are intended to apply only with respect to personal
activities of Restricted Party within the Restricted Area and shall not deemed
to apply if Restricted Party is employed by an entity that has branch offices
within the Restricted Area but Restricted Party does not personally work in or
have any business contacts with persons in the Restricted Area.

 

(e)           Enforceability of Covenants.  Restricted Party acknowledges and
agrees that the covenants in this Agreement are direct consideration for a sale
of a business and should be governed by standards applicable to restrictive
covenants entered into in connection with a sale of a business.  Restricted
Party acknowledges that each of the Company and its Affiliates have a current
and future expectation of business within the Restricted Area and from the
current and proposed customers of Sun that are derived from the acquisition of
Sun by Company.  Restricted Party acknowledges that the term, geographic area,
and scope of the covenants set forth in this Agreement are reasonable, and
agrees that he will not, in any action, suit or other proceeding, deny the
reasonableness of, or assert the unreasonableness of, the premises,
consideration or scope of the covenants set forth herein.  Restricted Party
agrees that his position as employee of the Company, involves duties and
authority relating to all aspects of the Business Activities and all of the
Restricted Area.  Restricted Party further acknowledges that complying with the
provisions contained in this Agreement will not preclude him from engaging in a
lawful profession, trade or business, or from becoming gainfully employed. 
Restricted Party and Company agree that Restricted Party’s obligations under the
above covenants are separate and distinct under this Agreement, and the failure
or alleged failure of the Company to perform its obligations under any other
provisions of this Agreement shall not constitute a defense to the
enforceability of this covenant.  Restricted Party and Company agree that if any
portion of the foregoing covenants is deemed to be unenforceable because the
geography, time or scope of activities restricted is deemed to be too broad, the
court shall be authorized to substitute for the overbroad term an enforceable
term that will

 

2

--------------------------------------------------------------------------------


 

enable the enforcement of the covenants to the maximum extent possible under
applicable law.  Restricted Party acknowledges and agrees that any breach or
threatened breach of this covenant will result in irreparable damage and injury
to the Company and its Affiliated Companies and that Company will be entitled to
exercise all rights including, without limitation, obtaining one or more
temporary restraining orders, injunctive relief and other equitable relief,
including specific performance in the event of any breach or threatened breach
of this Agreement, in any federal or state court of competent jurisdiction in
South Carolina without the necessity of posting any bond or security (all of
which are waived by the Restricted Party), and to exercise all other rights or
remedies, at law or in equity, including, without limitation, the rights to
damages.

 

2.             Extension of Term of Restrictions.  If the Restricted Party
violates any of the restrictions set forth in Section 1 of this Agreement, the
duration of such restriction shall be extended by a number of days equal to the
number of days in which the Restricted Party shall have been determined to be or
shall have admitted to being in violation of such restriction.

 

3.             Remedies.  The Restricted Party acknowledges and agrees that
great loss and irreparable damage would be suffered by the Company if the
Restricted Party should breach or violate any of the terms or provisions of the
covenants and agreements set forth in Section 1 of this Agreement.  The
Restricted Party further acknowledges and agrees that each of these covenants
and agreements is reasonably necessary to protect and preserve the interests of
the Company and agrees that money damages for any breach of such provisions by
the Restricted Party are impossible to measure and that the Restricted Party or
any of the Restricted Party’s affiliates, as the case may be, will, to the
extent permitted by law, waive in any proceeding initiated to enforce such
sections any claim or defense that an adequate remedy at law exists.  The
existence of any claim, demand, action or cause of action against the Company,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants or agreements
in this Agreement; provided, however, that nothing in this Agreement shall be
deemed to deny the Restricted Party the right to defend against this enforcement
on the basis that the Company has no right to its enforcement under the terms of
this Agreement.  The remedies of a party provided in this Agreement are
cumulative and shall not exclude any other remedies to which any party may be
lawfully entitled under this Agreement or applicable law, and the exercise of a
remedy shall not be deemed an election excluding any other remedy (any such
claim by the other party being hereby waived).

 

4.             Severability; Reformation.  The Restricted Party agrees that the
covenants and agreements contained in Section 1 of this Agreement are the
essence of this Agreement; that each of these covenants was agreed to by the
Company and the Restricted Party as a part of the transaction contemplated by
the Merger Agreement; that the Restricted Party has received good, adequate and
valuable consideration for each of these covenants; that each of these covenants
is reasonable and necessary to protect and preserve the interests and properties
of the Company and its Business Activities; that the Company will be engaged in
and throughout the Restricted Area; that a competing business could be engaged
in from any place in the Restricted Area; and, therefore, that the Company has a
legitimate business interest in restricting the Restricted Party’s activities
throughout the Restricted Area; that irreparable loss and damage will be
suffered by the Company should the Restricted Party breach any of these
covenants and agreements; that each of these covenants and agreements is
separate, distinct and severable not only from the other covenants and
agreements but also from the remaining provisions of this Agreement; and that
the unenforceability of any covenants or agreements shall not affect the
validity or enforceability of any of the other covenants or agreements or any
other provision or provisions of this Agreement.  If any of the provisions of
Section 1 of this Agreement shall ever be deemed to exceed the time, activity or
geographic limitations permitted by applicable law, then such provisions shall
be and

 

3

--------------------------------------------------------------------------------


 

hereby are reformed to the maximum time, activity or geographical limitations
permitted by applicable law.

 

5.             Consideration.  The Company shall, upon execution of this
Agreement, pay to the Restricted Party the sum of $103,000 in consideration for
the undersigned entering into this Agreement with the Company.

 

6.             Agreement Contingent upon Consummation of Merger.  In the event
that the Merger has not been consummated on or before March 31, 2006, the terms
and restrictions contained of this Agreement shall be null and void and of no
force and effect.

 

7.             Notices.  Notices or other communications required or permitted
hereunder shall be in writing and sufficient if delivered personally, by
facsimile transmission, or by registered or certified mail, postage pre-paid, if
to the Company, at the addresses set forth below (or at such other address as
may be provided hereunder), and if to the Restricted Party, to the address set
forth underneath the Restricted Party’s signature below, and shall be deemed to
have been delivered as of the date so delivered.

 

The Company:

 

SCBT Financial Corporation

 

 

P.O. Box 1030

 

 

Columbia, SC 29202

 

 

Facsimile Number:  (803) 765-1966

 

 

Attention:  Robert R. Hill, Jr.

 

 

 

Copy to Counsel:

 

Nelson Mullins Riley & Scarborough

 

 

Poinsett Plaza, Suite 9000

 

 

104 South Main Street

 

 

Greenville, SC 29601

 

 

Facsimile Number:  (864) 250-2356

 

 

Attention:  Neil E. Grayson

 

8.             Miscellaneous.  (a)  This Agreement supersedes all prior
negotiations, agreements and understandings between the parties, constitutes the
entire agreement between the parties as to the subject matter of this Agreement,
and may not be altered or amended except in writing signed by the parties.

 

(b)  The Company may assign its rights under this Agreement without notice to
the Restricted Party pursuant to any merger or consolidation involving the
Company or pursuant to a sale of all or substantially all of the assets of the
Company and, in such event, the rights and obligations of the Company shall
inure to the benefit of, shall be binding upon, and shall be enforceable by such
assignee.

 

(c)           The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right of such party to enforce the same with respect to such failure to perform
such provision or any subsequent failure to so perform, and no waiver by any
party of any provision (or of a breach of any provision) of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed or
construed either as a further or continuing waiver of any such provision (or
breach of any such provision) or as a waiver of any other provision (or of a
breach of any other provision) of this Agreement.

 

(d)           This Agreement may be executed in several counterparts, each of
which shall be deemed an original instrument, but all of which together shall
constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

(e)           This Agreement shall be governed by, construed and enforced in
accordance with the internal laws of the State of South Carolina without regard
to those involving conflicts of laws.

 

(f)            All capitalized terms not defined in this Agreement shall have
the meaning ascribed to them in the Merger Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties, under seal, as of the date first above written.

 

 

SCBT FINANCIAL CORPORATION

Attest:

 

 

 

 

 

By:

 

 

Secretary

Name:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

As to the Restricted Party,
signed and sealed in the
presence of:

 

 

 

 

 

 

 

Notary Public for the State of
South Carolina

Thomas Bouchette

My commission expires:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------